
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.8


BANCORP HAWAII, INC.

DIRECTOR STOCK COMPENSATION PROGRAM

(EFFECTIVE AS OF JANUARY 1, 1996)


        1.    Purpose.    This Bancorp Hawaii, Inc. Director Stock Compensation
Program (the "Program") is established by Bancorp Hawaii, Inc. (the "Company").
The purpose of the Program is to advance the interests of the Company by
encouraging and enabling members of the Board of Directors of the Company or of
Bank of Hawaii ("Directors") to acquire and retain throughout each member's
tenure as a Director a proprietary interest in the Company by ownership of
shares of the Company's common stock ("Common Stock").

        2.    Elements of the Program.    The Program is composed of two parts.
The first part is the Bancorp Hawaii, Inc. Director Stock Option Plan ("Stock
Option Plan"), and the second part is the Bancorp Hawaii, Inc. Director
Restricted Share Plan ("Restricted Share Plan") (collectively, the "Plans"). The
Stock Option Plan and Restricted Share Plan respectively comprise Plan I and
Plan II of the Program.

        3.    Applicability of General Provisions.    The Plans shall be
administered, construed, governed, and amended in accordance with their
respective terms. Unless any Plan specifically indicates to the contrary, all
Plans shall be subject to the General Provisions of the Stock Compensation
Program set forth below.

GENERAL PROVISIONS OF STOCK COMPENSATION PROGRAM

        Article 1.    Administration.    The Program shall be administered by
the Compensation Committee of the Company's Board of Directors (the
"Committee").

        The Committee shall hold meetings at such times and places as they may
determine, shall keep minutes of their meetings, and shall adopt, amend, and
revoke such rules and procedures as they may deem proper with respect to the
Program. Any action of the Committee shall be taken by majority vote or the
unanimous written consent of the Committee members.

        Article 2.    Authority of Committee.    Subject to the other provisions
of this Program, and with a view to effecting its purpose, the Committee shall
have sole authority, in its absolute discretion: (a) to construe and interpret
the Program; (b) to define the terms used herein; (c) to determine, to the
extent not provided by the Program or the relevant Plan, the terms and
conditions of options and restricted shares granted pursuant to the terms of the
Program; and (d) to make all other determinations and do all other things
necessary or advisable for the administration of the Program. All decisions,
determinations, and interpretations made by the Committee shall be binding and
conclusive on all participants in the Program and on their legal
representatives, heirs, and beneficiaries.

        Article 3.    Maximum Number of Shares Subject to the Program.    The
aggregate number of shares of Company common stock ("Common Stock") which may be
granted under the Plans shall be 250,000 shares. The shares of Common Stock to
be issued upon exercise of an option or issued as restricted shares may be
authorized but unissued shares or reacquired shares.

        If any of the options granted under the Program expire or terminate for
any reason before they have been exercised in full, the unpurchased shares
subject to those expired or terminated options shall cease to reduce the number
of shares available for purposes of the Program. However, notwithstanding that
the conditions associated with a grant of restricted shares are not achieved
within the period specified for satisfaction of the applicable conditions, or
that the restricted share grant terminates for any reason before the date on
which the conditions must be satisfied, the shares of Common Stock associated
with such restricted shares shall reduce the number of shares available for
purposes of the Program.

--------------------------------------------------------------------------------




        Article 4.    Eligibility and Participation.    Any Director entitled to
compensation by the Company or Bank of Hawaii for service as a Director, other
than a Director who is also a salaried officer or employee of the Company or any
of its subsidiaries, shall be entitled to receive options and restricted shares
according to the terms of the Plans. In addition, those salaried officers or
employees of the Company or any of its subsidiaries who as of January 1, 1996,
are members of the Board of Directors of Bank of Hawaii shall be entitled to
receive restricted shares pursuant to the Restricted Share Plan.

        All references herein to "Directors" shall be construed to mean those
persons who are eligible to participate in the Stock Option Plan and/or the
Restricted Share Plan, as the context may require.

        Article 5.    Effective Date and Term of Program.    The Program shall
become effective as of January 1, 1996, conditioned upon its adoption by the
Board of Directors of the Company and subject to approval of the Program by the
holders of a majority of the Company's outstanding stock entitled to vote
thereon at a meeting of the Company's stockholders following adoption of the
Program by the Board of Directors, which vote shall be taken within 12 months of
adoption of the Program by the Company's Board of Directors; provided, however,
that options and restricted shares may be granted under this Program prior to
obtaining stockholder approval of the Program, but any such options or
restricted shares shall be contingent upon such stockholder approval being
obtained and may not be exercised prior to such approval. The Program shall
continue in effect for a term of ten years from January 1, 1996, unless sooner
terminated under Article 7 of these General Provisions.

        Article 6.    Adjustments.    If the then outstanding shares of Common
Stock are changed into or exchanged for a different number or kind of shares or
securities through merger, consolidation, combination, exchange of shares, other
reorganization, recapitalization, reclassification, stock dividend, stock split
or reverse stock split, an appropriate and proportionate adjustment shall be
made in the maximum number and kind of shares or securities as to which options
and restricted shares may be granted under this Program. A corresponding
adjustment changing the number and kind of shares or securities allocated to
unexercised options, restricted shares, or portions thereof, which shall have
been granted prior to any such change, shall likewise be made. Any such
adjustment in outstanding options shall be made without change in the aggregate
purchase price applicable to the unexercised portion of the option, but with a
corresponding adjustment in the price for each share or other unit of any
security covered by the option.

        Article 7.    Termination and Amendment of Program.    The Program shall
terminate at the end of the term of the Program described in Article 5, or shall
terminate at such earlier time as the Board of Directors may determine. No
options or restricted shares shall be granted under the Program after that date.
Subject to the limitation contained in Article 8 of these General Provisions,
the Board of Directors may at any time without further reference to the
Company's stockholders terminate or suspend the Program or amend or revise its
terms, including the form and substance of the option and restricted share
agreements to be used hereunder; provided, however, that without approval by the
stockholders of the Company representing a majority of the voting power (as
contained in Article 5 of these General Provisions) no amendment or revision
shall (a) increase the maximum aggregate number of shares that may be sold or
distributed pursuant to options or restricted shares granted under this Program,
except as permitted under Article 6 of these General Provisions; (b) increase
the maximum term established under the Plans for any option or restricted share;
(c) permit the granting of an option or restricted share to anyone other than as
provided in Article 4 of the General Provisions; or (d) alter the exercise price
for any option; and provided further that no amendment which requires
stockholder approval in order for the Program to continue to comply with
Rule 16b-3 under the Securities Exchange Act of 1934 (the "Exchange Act"),
including any successor to such Rule, shall be effective unless such amendment
shall be approved by the requisite vote of stockholders of the Company entitled
to vote thereon.

        Article 8.    Prior Rights and Obligations.    No amendment, suspension,
or termination of the Program shall, without the consent of the individual who
has received an option or restricted share, alter or impair any of that person's
rights or obligations under any option or restricted share granted under the
Program prior to that amendment, suspension, or termination. However, the grant
of an

--------------------------------------------------------------------------------




option or restricted share shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure; to merge or consolidate; or to dissolve,
liquidate, or sell or transfer all or any part of its business or assets.

        Article 9.    Privileges of Stock Ownership.    Notwithstanding the
exercise of any option granted pursuant to the terms of this Program or the
achievement of any conditions specified in any restricted share granted pursuant
to the terms of this Program, no individual shall have any of the rights or
privileges of a stockholder of the Company in respect of any shares of stock
issuable upon the exercise of his or her option or the satisfaction of his or
her restricted share conditions until certificates representing the shares have
been issued and delivered. No shares shall be required to be issued and
delivered upon exercise of any option or satisfaction of any conditions with
respect to a restricted share unless and until all of the requirements of law
and of all regulatory agencies having jurisdiction over the issuance and
delivery of the securities shall have been fully complied with.

        Article 10.    Reservation of Shares of Common Stock.    The Company,
during the term of this Program, shall at all times reserve and keep available
such number of shares of its Common Stock as shall be sufficient to satisfy the
requirements of the Program.

        Article 11.    Continued Service.    Nothing contained in this Program
shall be construed as conferring upon a Director the right to continue in the
service of the Company or of Bank of Hawaii as a Director or in any other
capacity. Further, nothing contained in this Program or in any option or
restricted share granted hereunder shall be deemed to create any obligation on
the part of the Board of Directors of the Company or of Bank of Hawaii to
nominate any Director for reelection.

        Article 12.    Tax Withholding.    The exercise of any option or
restricted share granted under this Program is subject to the condition that if
at any time the Company shall determine, in its discretion, that the
satisfaction of withholding tax or other withholding liabilities under any state
or federal law is necessary or desirable as a condition of, or in connection
with, such exercise or the delivery or purchase of shares pursuant thereto, then
in such event, the exercise of the option or restricted share shall not be
effective unless such withholding shall have been effected or obtained in a
manner acceptable to the Company.

        Article 13.    Gender.    Wherever any words are used under the Program
in the masculine, feminine, or neuter gender, they shall be construed as though
they were also used in another gender in all cases where they would so apply.

        Article 14.    Rule 16b-3 Requirements.    With respect to Directors who
are subject to the provisions of Section 16 of the Exchange Act, the provisions
of the Program and all transactions thereunder are intended and shall be
construed and applied so as to comply with all applicable requirements and
conditions of Rule 16b-3 or any successor Rule under the Exchange Act. To the
extent any provision of the Program or action by the Committee fails to so
comply, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Committee.

--------------------------------------------------------------------------------



AMENDMENT NO. 97-1 TO
THE PACIFIC CENTURY FINANCIAL CORPORATION
DIRECTOR STOCK COMPENSATION PROGRAM

        In accordance with the provisions of its Article 7, the Pacific Century
Financial Corporation Director Stock Compensation Program ("Program") is amended
effective as of November 1, 1997, as follows:

        1.     New Section 8A shall be added at the end of Section 8, Plan I,
Pacific Century Financial Corporation Director Stock Option Plan, as follows:

        Section 8A. Option Rights Upon Disability of Optionee. If an optionee
under this Plan ceases to serve as a Director due to "Disability", his option
shall expire one year after the date of such termination of service unless by
its terms it expires sooner. During this one year or shorter period, the option
may be exercised, to the extent that it remains unexercised on the date of such
termination of service, by the optionee or by his legal guardian on behalf of
the optionee. For purposes of this Section 8A, the term "Disability" shall mean
disability as defined under the then existing insured disability income benefit
program maintained by the Bank of Hawaii, regardless of whether the optionee is
covered under such program.

        2.     The reference to "death" in Section 7, Plan I, Pacific Century
Financial Corporation Director Stock Option Plan, shall be revised to refer to
the phrase "death or Disability (as described in Section 8A below)".

        3.     The first sentence, Section 7, Plan II, Pacific Century Financial
Corporation Restricted Share Plan, shall be removed and the following provisions
shall be inserted in lieu thereof:

--------------------------------------------------------------------------------



        The restrictions set forth in Section 3 above relating to the forfeiture
or redemption of restricted shares and Section 4 above relating to the
nontransferability of restricted shares shall lapse and no longer apply upon the
earlier of (a) the expiration of the Restriction Period, (b) the death of the
Director, (c) the cessation of service as a Director due to "Disability",
(d) the occurrence of a "Change in Control" of the Company, or (e) the removal
of the Director from office by stockholders without cause. A "Disability" shall
mean disability as defined under the then existing insured disability income
benefit program maintained by the Bank of Hawaii, regardless of whether the
Director is covered under such program.

        4.     The references to "clause (b), (c), or (d) of Section 7 below"
which are contained in Section 3, Plan II, Pacific Century Financial Corporation
Restricted Share Plan, shall be revised to refer to "clause (b), (c), (d), or
(e) of Section 7 below".

        To record the adoption of this amendment to the Program, Pacific Century
Financial Corporation has executed this document this 24th day of October, 1997.

    PACIFIC CENTURY FINANCIAL CORPORATION
 
 
By
/s/  LAWRENCE M. JOHNSON      

--------------------------------------------------------------------------------

Its Chief Executive Officer
 
 
By
/s/  RICHARD J. DAHL      

--------------------------------------------------------------------------------

Its President

--------------------------------------------------------------------------------



RESOLUTIONS OF
THE BOARD OF DIRECTORS OF
PACIFIC CENTURY FINANCIAL CORPORATION

RE: APPROVAL OF AMENDMENT NO. 2001-1 TO THE PACIFIC CENTURY FINANCIAL
CORPORATION DIRECTOR STOCK COMPENSATION PROGRAM

        WHEREAS, Pacific Century Financial Corporation (the "Corporation")
maintains the Pacific Century Financial Corporation Director Stock Compensation
Program (the "Program") for the purpose of enabling Directors of the Corporation
or the Bank of Hawaii to acquire and retain a proprietary interest in the
Corporation by ownership of common stock of the Corporation;

        WHEREAS, Article 7 of the Program provides that the Program may be
amended at any time by action of the Corporation's Board of Directors; and

        WHEREAS, the Corporation desires to amend the Program for purposes of
modifying the grant amounts for options and restricted shares.

        NOW, THEREFORE, BE IT RESOLVED THAT the Corporation hereby adopts
Amendment No. 2001-1 to the Program, in the form substantially as attached
hereto, effective as of the date of adoption.

        RESOLVED FURTHER, that the appropriate officers of the Corporation are
hereby authorized and directed to take any and all actions necessary or
desirable to carry out the intent of the foregoing resolutions.

        I, Cori C. Weston, hereby certify that I am the duly appointed Secretary
of the Board of Directors of Pacific Century Financial Corporation, and that the
above resolutions were adopted at a meeting of the Board of Directors of such
Corporation held on April 27, 2001, at which meeting a quorum was at all times
present and acting, and that said resolutions are still in full force and
effect.

    DATED: April 27, 2001

--------------------------------------------------------------------------------


 
 
BOARD OF DIRECTORS OF
PACIFIC CENTURY FINANCIAL
CORPORATION
 
 
By
/s/  CORI C. WESTON      

--------------------------------------------------------------------------------

Its Secretary

--------------------------------------------------------------------------------



AMENDMENT NO. 2001-1 TO
THE PACIFIC CENTURY FINANCIAL CORPORATION
DIRECTOR STOCK COMPENSATION PROGRAM

        In accordance with the provisions of its Article 7, the Pacific Century
Financial Corporation Director Stock Compensation Program is amended effective
as of the date of adoption of this Amendment 2001-1, as follows:

i) The following provision shall be added at the end of Section 2 of the Pacific
Century Financial Corporation Director Stock Option Plan:

        Effective as of the 2001 annual meeting, in lieu of the formula grant
amounts as described in the preceding sentence, the following formula grant
amount shall apply: an option for the purchase of 3,000 shares to a Director who
is a Director of either or both of the Company and the Bank of Hawaii. In
addition to the above formula grants, the Committee may at its sole discretion
designate the Directors to whom other options shall be granted and determine the
amount of the options so granted.

ii) The following provision shall be added at the end of Section 2 of the
Pacific Century Financial Corporation Director Restricted Share Plan:

        Effective as of the 2001 annual meeting, in lieu of the formula grant
amount as described in the preceding sentence, the automatic grant shall be
equal to 200 restricted shares, and the maximum aggregate limitation shall not
apply. In addition to the above formula grants, the Committee may at its sole
discretion designate the Directors to whom other restricted shares shall be
granted and determine the amount of the restricted shares so granted.

--------------------------------------------------------------------------------





QuickLinks


BANCORP HAWAII, INC. DIRECTOR STOCK COMPENSATION PROGRAM (EFFECTIVE AS OF
JANUARY 1, 1996)
